Title: To James Madison from James Maury, 5 September 1803 (Abstract)
From: Maury, James
To: Madison, James


5 September 1803, Liverpool. Wrote last on 23 July. At the war’s commencement U.S. commercial prospects were favorable, “but the prohibitions of France & Holland to all commercial intercourse with this country, added to the Blockades of the Elbe & Weser continue these markets in a most depressed state.” “The crops in general throughout the United Kingdom are so uncommonly abundant that Foreign wheat & flour are become a drug.” Encloses “the present state of this market.”
 

   
   RC (DNA: RG 59, CD, Liverpool, vol. 2); duplicate (DLC). RC 1 p.; in a clerk’s hand, signed by Maury; docketed by Wagner as received 25 Sept. Enclosure not found, but it was probably a duplicate of that enclosed in Maury to JM, 23 July 1803.



   
   A full transcription of this document has been added to the digital edition.

